 Case 19-04101-elm Doc 86 Filed 04/29/20                     Entered 04/29/20 16:36:30              Page 1 of 6



                              UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION

IN RE:                                                    §
                                                          §
WOODS INLET CORP.                                         §                       CASE NO. 19-42388-elm-11
                                                          §
DEBTOR                                                    §
---------------------------------------------------------------------------------------------------------------------
BOKF, N.A. d/b/a BANK OF TEXAS                            §
         PLAINTIFF                                        §
                                                          §                ADVERSARY NO. 19-04101-elm
V.                                                        §
                                                          §
WOODS INLET CORP.                                         §
AND WILDCAT CANYON, LLC                                   §
         DEFENDANTS                                       §

                         DEFENDANTS’ MOTION FOR CONTINUANCE

TO THE HONORABLE EDWARD L. MORRIS, UNITED STATES BANKRUPTCY JUDGE:

         NOW COMES, Defendant, Woods Inlet Corp. and Wildcat Canyon, LLC (hereinafter

collectively “Defendants”), and file this Defendants’ Motion for Continuance and in respect

thereto would show the Court as follows:

         1.       Defendant, Woods Inlet Corp., first requested a continuance in this cause in order

to resolve another adversary proceeding against Carter Smith, Vivian Smith and Spencer Smith.

The Court granted that continuance because it would have been virtually impossible to negotiate

any resolution of this adversary proceeding as long as Carter Smith had an ownership interest in

either Woods Inlet Corp. or Wildcat Canyon, LLC. That matter has been completely resolved and

Carter Smith no longer has any ownership interest in either Woods Inlet Corp. or Wildcat Canyon,

LLC.

         2.       Shortly after the settlement with Carter Smith, the restaurant business was shut

down because of the Orders of the Tarrant County Judge and the Mayor of the City of Fort Worth,



DEFENDANT’S MOTION FOR CONTINUANCE                                                                          PAGE 1
 Case 19-04101-elm Doc 86 Filed 04/29/20            Entered 04/29/20 16:36:30         Page 2 of 6



because of the Coronavirus Pandemic. At this point in time, the restaurant cannot be operated in

a profitable manner, even with Governor Abbott’s guidelines issued on April 27, 2020. At this

point in time, it is impossible to determine when the restaurant will be fully operating.

       3.      The Plaintiff has already agreed to complete mediation of this cause until August

1, 2020, and that has been approved by the Court.

       4.      On April 29, 2020, Plaintiff’s attorney agreed via email to a July 15, 2020 deadline

to complete all pretrial matters, and then shortly thereafter, reneged on that agreement, saying that

he made a mistake and meant May 15, 2020, and then, he sent another email stating that his client

would only agree to a one (1) week extension. A copy of the emails are attached hereto.

       5.      This Motion for Continuance is not brought for purposes of delay, but so that justice

can be done. The Defendants are requesting a two (2) days when the Court ultimately reopens.

The Defendants request that the Court set a trial docket call in August, 2020 or later and that a new

scheduling order be issued based upon the new trial docket call date.

                                              Respectfully submitted,


                                              /s/ A. Bruce Wilson
                                              A. Bruce Wilson
                                              State Bar No. 21666500
                                              6300 Ridglea Place, Suite 1111
                                              Fort Worth, TX 76116
                                              Telephone: 817-377-0500
                                              Fax: 817-377-1232
                                              Email: wilson@abwilsonlaw.com

                                              ATTORNEY FOR DEFENDANT,
                                              WOODS INLET CORP.


                                              /s/ John Y. Bonds
                                              John Y. Bonds, III
                                              State Bar No. 02589100
                                              J. Robertson Clarke
                                              State Bar No. 24108098
                                              BONDS ELLIS EPPICH SCHAFER JONES LLP

DEFENDANT’S MOTION FOR CONTINUANCE                                                           PAGE 2
 Case 19-04101-elm Doc 86 Filed 04/29/20             Entered 04/29/20 16:36:30         Page 3 of 6



                                               420 Throckmorton St., Suite 1000
                                               Fort Worth, TX 76102
                                               (817) 405-6900 telephone
                                               (817) 405-6902 facsimile
                                               john@bondsellis.com
                                               Robbie.clarke@bondsellis.com

                                               ATTORNEYS FOR DEFENDANT,
                                               WILDCAT CANYON, LLC

                                  CERTIFICATE OF CONFERENCE

        The undersigned attorney certifies that on April 29, 2020 he provided Perry Cockerell, the
Plaintiff’s attorney, with a copy of the Defendants’ Motion for Continuance and asked whether or not
he opposed it. Mr. Cockerell did not respond to the email, therefore, it is assumed that the Plaintiff
opposes Defendant’s Motion for Continuance.

                                                      /s/ A. Bruce Wilson
                                                      A. Bruce Wilson


                                     CERTIFICATE OF SERVICE

      I, A. Bruce Wilson, do hereby certify that a true and correct copy of the above and foregoing
document was served electronically on the date that it was filed electronically on the following:

Perry Cockrell – Via email perry@perrycockerell.com
Perry Cockrell, P.C.
8300 Douglas Ave., Suite 800
Dallas, TX 75225

                                                      /s/ A. Bruce Wilson
                                                      A. Bruce Wilson




DEFENDANT’S MOTION FOR CONTINUANCE                                                            PAGE 3
Case 19-04101-elm Doc 86 Filed 04/29/20   Entered 04/29/20 16:36:30   Page 4 of 6
Case 19-04101-elm Doc 86 Filed 04/29/20   Entered 04/29/20 16:36:30   Page 5 of 6
Case 19-04101-elm Doc 86 Filed 04/29/20   Entered 04/29/20 16:36:30   Page 6 of 6
